Citation Nr: 0732041	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a date earlier than April 1, 2004, for 
additional compensation for the veteran's dependent stepson, 
D.L.G.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1988 to September 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination in June 2004 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran perfected his appeal and elected to have the case 
decided without a hearing. 


FINDING OF FACT

Evidence that the veteran's dependent stepson, D.L.G., was a 
member of the veteran's household was received on March 18, 
2004.  


CONCLUSION OF LAW

The criteria for a date earlier than April 1, 2004, for 
additional compensation for the veteran's dependent stepson, 
D.L.G., have not been met.  38 U.S.C.A. § 1115 (West 2002); 
38 C.F.R. §§ 3.31, 3.210, 3.401 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Where the law, and not the underlying facts or development of 
the facts, is dispositive, the VCAA notice does not apply.  
Manning v. Principi, 16 Vet. App. 534 (2002). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In May 2002, the veteran filed a claim for VA disability 
compensation.  In the application, the veteran identified 
D.L.G. as his stepson, and he indicated that the D.L.G. lived 
with him.  Also in a "Declaration of Status of Dependents," 
dated in May 2002, the veteran indicated that he was 
divorced.  He claimed D.L.G. as a dependent and he had 
custody.  He submitted a copy of D.L.G.'s Social Security 
card.  



In a rating decision in February 2003, the RO granted service 
connection for post-traumatic stress disorder, assigning a 70 
percent rating, the only compensable service-connected 
disability, and for chronic fatigue syndrome, assigning a 
noncompensable rating.   

On March 5, 2003, the RO notified the veteran that he was 
entitled to additional compensation for his dependent 
children, D.J. and E.J, but not for his stepson, D.L.G.  The 
veteran was informed that to claim D.L.G. as a dependent he 
had to provide evidence that D.L.G. was living in his 
household.  The veteran was told that he had one year from 
the date of the letter to submit the requested information so 
that he could be paid from the date of receipt of his claim, 
that is, in May 2002, otherwise, payment could not be made 
until the date the evidence was received. 

On March 18, 2004, the RO received from the veteran a copy of 
a Federal tax return for the year 2003, in which the veteran 
claimed D.L.G., as a dependent. 

In September 2004, the RO notified the veteran of additional 
compensation for his dependent stepson, D.L.G., effective 
April 1, 2004.  

In November 2004, the veteran filed a notice of disagreement 
with the effective date.  He argued that in his application 
for benefits in May 2002 he did claim D.L.G. as a dependent.  
Also, he argued that the evidence submitted in March 2004 was 
mailed along with a letter dated and postmarked on March 5, 
2004, therefore, it was timely submitted.  

Legal Criteria

An award of additional compensation for a dependent based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of the dependent is 
received within one year from the date of such rating.  38 
U.S.C.A. § 5110(f).  



A veteran, who has a 30 percent or more service-connected 
disability, may be entitled to additional compensation for 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

For additional compensation for a dependent, the effective 
date will be the date of claim.  The "date of claim" for 
additional compensation for a dependent is the date notice is 
received of the dependent's existence, if evidence is 
received within a year of the Department of Veterans Affairs 
request.  38 C.F.R. § 3.401(b)(1).  

The earliest that the additional award of compensation for a 
dependent can occur is the first day of the month following 
the effective date.  38 C.F.R. § 3.31.

Analysis

The veteran has a service-connected disability that is rated 
70 percent disabling, which qualifies him for additional 
compensation for an unmarried children under 18 (or under 23 
if attending an approved school) or when prior to age 18 the 
child has become permanently incapable of self-support 
because of mental or physical defect.  38 U.S.C.A. § 1115; 38 
C.F.R. § 3.4(b)(2).  A child includes a stepchild.  38 C.F.R. 
§ 3.210(d).

In May 2002, the veteran filed a claim for VA disability 
compensation.  In the application, the veteran identified 
D.L.G. as his stepson, who had a different last name from 
that of the veteran, and the veteran indicated that the 
D.L.G. lived with him.  Also in a "Declaration of Status of 
Dependents," dated in May 2002, the veteran indicated that 
he was divorced.  He claimed D.L.G. as a dependent and he had 
custody.  He submitted a copy of D.L.G.'s Social Security 
card.  

Although VA may accept the veteran's written statements as 
evidence of the birth of a child, 38 C.F.R. § 3.204(a)(1), 
the record already contained a copy of the birth certificate 
of D.L.G.  In this case, the question of dependency of a 
stepchild involved more than proof of D.L.G.'s birth.  

As the veteran's written statements on their face raised 
questions of validity of the dependency, namely, custody, 
that is, whether the veteran was the legal custodian of 
D.L.G. as D.L.G. was not the veteran's natural child and the 
veteran reported that he had been divorced from D.L.G.'s 
natural mother since 1996, and of the stepchild relationship 
in the context of whether the dependent stepson was a member 
of the veteran's household, the written statements were not 
adequate to prove dependency and alternate proof was 
required.  38 C.F.R. § 3.204(a)(2) (When written statements 
on their face raise a question of validity of dependency, VA 
shall require alternate proof, that is, evidence required in 
38 C.F.R. § 3.210(d)).  See McColley v. West, 13 Vet. App. 
553 (2000).  

Under 38 C.F.R. § 3.210(d), evidence of a relationship of a 
stepchild consists of proof of birth, evidence of the 
marriage of the veteran to the natural parent of the child, 
and evidence that the child is a member of the veteran's 
household.  38 C.F.R. § 3.210(d).

Excluding the veteran's written statements, the RO requested 
that the veteran provide evidence that D.L.G. was living in 
his household.  

The veteran then submitted a copy of a Federal tax return for 
the year 2003, in which the veteran claimed D.L.G., as a 
dependent, which was received at the RO on March 18, 2004, 
and accepted as proof that D.L.G. was a member of the 
veteran's household. 

The law provides that where evidence requested in connection 
with a claim is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, such shall not commence earlier than 
the date of filing the new claim.  38 C.F.R. § 3.158(a).



As the evidence to establish that D.L.G. was a member of the 
veteran's household, essentially a new claim, was received on 
March 18, 2004, more than one year after the RO requested the 
evidence in correspondence, dated March 5, 2003, the date for 
additional compensation for the veteran's dependent stepson, 
D.L.G., is properly fixed as April 1, 2004, under 38 C.F.R. § 
3.31.  In other words, the earliest date that the additional 
award of compensation for a dependent is the first day of the 
month, April 1, 2004, following the effective date, that is, 
the date of receipt of the new claim, March 18, 2004.  38 
C.F.R. § 3.401(b)(1).  

As for the argument that the evidence was timely mailed along 
with a letter dated and postmarked on March 5, 2004, when a 
document must be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans 
Affairs.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  In computing 
the time limit for filing a written document, the first day 
of the specified period will be excluded and the last day 
included. Where the time limit would expire on a Saturday, 
Sunday, or legal holiday, the next succeeding workday will be 
included in the computation.  38 C.F.R. § 20.305. 

In this case, the document accepted by the RO as establishing 
the dependency of D.LG. was received at the RO on March 18, 
2004, without a postmark date.  As the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to March 18, 2004, or March 12, 2004, which is the 
still beyond the one-year time limit from March 5, 2003.  For 
this reason, the document was not timely received under 
38 C.F.R. § 20.305 to preserve the date of claim as of May 
2002 as opposed to the date of claim of March 18, 2004, as 
the evidence was not received within one-year of the RO's 
request.  38 C.F.R. § 3.401(b)(1). 

Accordingly, for the above reasons, the claim for an earlier 
date for additional compensation for the veteran's dependent 
stepson, D.L.G., is denied on the basis of the lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 
(1994).






ORDER

A date earlier than April 1, 2004, for additional 
compensation for the veteran's dependent stepson, D.L.G., is 
denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


